DETAILED ACTION
This office action addresses Applicant’s response filed on 26 January 2022.  Claims 20 and 22-40 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 and 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,923,403 Lee, and over claims 1-18 of U.S. Patent No. 10,673,270 in view of Lee.  The claims of the application are substantially similar to the claims of the patents, and the claims of the patents recite all of the limitations of the application except a configurable impedance controlled by a control unit configured to detect an intensity of the wireless power signal received via the power receiving coil while changing the configurable impedance of the impedance matching and rectifying unit.  Lee teaches the missing limitations (¶22).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Lee with the claims of the ‘403 patent or the ‘270 patent, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of impedance matching based on intensity of the received power signal.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The claims of the ‘403 patent and the ‘270 patent already recite impedance matching, which persons having ordinary skill in the art would understand already implies adjusting the impedance based on the received power signal.  Lee provides explicit details of impedance matching which changes a configurable impedance based on the intensity of the wireless power signal, which is directly applicable to the claims of the ‘403 and ‘270 patents in the same way, so that the claimed impedance .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 22-27, and 36-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0127843 to Karaoguz in view of US 2011/0081857 to Lee.
Regarding claim 20, Karaoguz discloses a wireless power receiving device (Figs. 4-5, 10) comprising:
a power receiving coil configured to receive a wireless power signal from a wireless power transmitting device (Fig. 5, coil in receiver 86; Fig. 10, RX coil 260);
an impedance matching and rectifying unit configured to rectify the wireless power signal, the impedance matching and rectifying unit having a configurable impedance controlled by a control unit (Fig. 5, block 96; Fig. 10, circuits 258 and 280; ¶69, 92); and

Karaoguz does not appear to explicitly disclose that the control unit is configured to detect an intensity of the wireless power signal received via the power receiving coil while changing the configurable impedance of the impedance matching and rectifying unit and control the configurable impedance of the impedance matching and rectifying unit to maximize the detected intensity of the wireless power signal.  However, these limitations are strongly implied in Karaoguz because Karaoguz discloses impedance matching to optimize the transmission performance/efficiency between the transmitting and receiving wireless coils based on various parameters (¶69, 92, 158-159).  Nevertheless, Lee discloses a configurable impedance controlled by a control unit, the control unit is configured to detect an intensity of the wireless power signal received via the power receiving coil while changing the configurable impedance of the impedance matching and rectifying unit and control the configurable impedance of the impedance matching and rectifying unit to maximize the detected intensity of the wireless power signal (¶22).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Karaoguz discloses impedance matching a wireless power receiving circuit based on various parameters of the wireless power transmitting/receiving system, which persons having ordinary skill in the art would understand already implies adjusting the impedance based on the received power signal.  Lee provides explicit details of impedance matching which changes a configurable impedance based on the intensity of the wireless power signal, which is directly applicable to the Karaoguz in the same way, so that Karaoguz’s impedance matching would similarly configure impedance based on intensity of the wireless power signal.
Regarding claim 22, Karaoguz discloses that the impedance matching and rectifying unit configured to match the impedance of the wireless power receiving device with that of the wireless power transmitting device so that the power receiving coil can resonate with the wireless power signal (¶76-77, 92).
Regarding claim 23, Karaoguz discloses that the control unit is further configured to control the charging power supply unit based, at least in part, on a 
Regarding claim 24, Karaoguz discloses a current detecting unit configured to detect a charging load state and an amount of power stored in the power receiving unit (Figs. 10, 11, 14, and 15; ¶93-94).
Regarding claim 25, Karaoguz discloses that the charging power supply unit includes one or more power transforming units (Fig. 5, block 98; Fig. 10, blocks 262, 264, 270, 272, 274).
Regarding claim 26, Karaoguz discloses that the one or more power transforming units includes a first type of voltage regulator and a second type of voltage regulator (Fig. 10, blocks 262, 264, 270, 272, 274).
Regarding claim 27, Karaoguz discloses that the first type of voltage regulator includes a field effect transistor (FET) voltage regulator and the second type of voltage regulator includes a low drop output (LDO) voltage regulator (Fig. 10, blocks 262, 264, 270, 272, 274; ¶93, when the buck and/or book converter 262 is in the boost mode, the buck transistor is enabled, which clearly suggests the boost converter would include a low drop output in order to output power to charge the battery or the load; furthermore, LDO regulators are well known).
Regarding claim 36, Karaoguz discloses a method performed by a wireless power receiving device (Figs. 5 and 10), the method comprising:

changing a configurable impedance of an impedance matching and rectifying unit and controlling the configurable impedance of the impedance matching and rectifying unit (Fig. 5, block 96; Fig. 10, circuits 258 and 280; ¶69, 92);
converting the wireless power signal to a charging power and providing the charging power to a power receiving unit of the wireless power receiving device (Fig. 5, blocks 98 and 104; Fig. 10, charging/converter circuits connected between circuits 258 and battery 266).
Karaoguz does not appear to explicitly disclose detecting an intensity of the wireless power signal received via the power receiving coil and controlling the configurable impedance to maximize the detected intensity of the wireless power signal.  However, these limitations are strongly implied in Karaoguz because Karaoguz discloses impedance matching to optimize the transmission performance/efficiency between the transmitting and receiving wireless coils based on various parameters (¶69, 92, 158-159).  Nevertheless, Lee discloses detecting an intensity of the wireless power signal received via the power receiving coil while changing a configurable impedance of an impedance matching and rectifying unit and controlling the configurable impedance of the 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Karaoguz and Lee, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of impedance matching based on intensity of the received power signal.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Karaoguz discloses impedance matching a wireless power receiving circuit based on various parameters of the wireless power transmitting/receiving system, which persons having ordinary skill in the art would understand already implies adjusting the impedance based on the received power signal.  Lee provides explicit details of impedance matching which changes a configurable impedance based on the intensity of the wireless power signal, which is directly applicable to the Karaoguz in the same way, so that Karaoguz’s impedance matching would similarly configure impedance based on intensity of the wireless power signal.
Regarding claim 37, Karaoguz discloses determining a charging load state and amount of power stored in the power receiving unit of the wireless power receiving device; and selectively turning on a first power transforming unit or a second power transforming unit or both the first power transforming unit and the second power transforming unit based, at least in part, on the charging 
Regarding claim 38, Karaoguz discloses that the first power  transforming unit includes a first type of voltage regulator configured to convert the wireless power signal to a first charging power when the first power transforming unit is turned on, and wherein the second power transforming unit includes a second type of voltage regulator configured to convert the wireless power signal to a second charging power when the second power transforming unit is turned on (Fig. 10, buck/boost modes; ¶93).
Regarding claim 39, Karaoguz discloses detecting, by a current detecting unit, the charging load state and the amount of power stored in the power receiving unit (Figs. 10, 11, 14, and 15; ¶93-94).
Regarding claim 40, Karaoguz discloses that the control unit is configured to selectively enable the first power transforming unit or the second power transforming unit based, at least in part, on a charging load state of the power receiving unit (Figs. 14-15; ¶93-94, 109).

Claims 28-30 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karaoguz in view of Lee, and further in view of US 7,868,482 to Greene.
Regarding claim 28, Karaoguz discloses the charging power supply unit includes a first power transforming unit and a second power transforming unit between the impedance matching and rectifying unit and the power receiving unit that receives the charging power (Fig. 10, circuits between circuits 258 and 266, especially blocks 262, 272, and 274), but does not appear to explicitly disclose that the transforming units are connected in parallel with each other.  Greene discloses this limitation (Figs. 15 and 18).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Karaoguz, Lee, and Greene, in order to cover a wider range of input powers and loads/batteries in battery charging (Greene, col. 2, lines 54-55).
Regarding claim 29, Karaoguz does not appear to explicitly disclose that the first power transforming unit includes a low-heat transforming unit, and the second power transforming unit includes a high-heat transforming unit.  Greene discloses these limitations (operating paths are configured for different operating efficiencies as in Figs. 6, 14, and 17, and the power dissipation/loss from lower efficiencies would naturally generate a higher loss of heat).  Motivation to combine remains consistent with claim 28.
Regarding claim 30, Karaoguz does not appear to explicitly disclose that the first power transforming unit has a lower power loss than the second power transforming unit, and the second power transforming unit provides a greater 
Regarding claim 35, Karaoguz discloses that the control unit is configured to: determine that the power receiving unit has been charged up, and turn off both the first power transforming unit and the second power transforming unit (Fig. 10, blocks 270, 282; Fig. 14, blocks 358 and 360).

Response to Arguments
Applicant’s arguments with respect to claims 20 and 22-40 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
12 March 2022




/ARIC LIN/            Examiner, Art Unit 2851   




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851